PER CURIAM.
Appellant, Rodrick Carter, appeals an order summarily denying his motion for post-conviction relief, which challenged his conviction of robbery with a firearm and his habitual felony offender sentence to life in prison. On appeal, appellant raises numerous grounds to support his claim that he is entitled to relief. We find all but one to be without merit.
Appellant has raised four independent grounds, which he believes support his claim that he was denied the effective assistance of counsel, including an allegation that his trial counsel failed to investigate and interview three alibi witnesses; Damion Outler, Kenneth Hutchins, Bernis Rolle, and one other person, Dwayne Morrison. Appellant’s allegations on this ground were legally sufficient and, thus, required either an evidentiary hearing or attachment of portions of the record not previously attached to refute them. See Pennington v. State, 680 So.2d 507 (Fla. 1st DCA 1996); Wallace v. State, 679 So.2d 841 (Fla. 2d DCA 1996); Mallory v. State, 577 So.2d 987 (Fla. 4th DCA 1991).
Thus, on this ground, we reverse and remand the cause to the trial court in order that the trial court may either conduct an evidentiary hearing on the issue or, in the alternative, attach portions of the record that refute the appellant’s claim.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED.
GUNTHER, C.J., and GLICKSTEIN and STEVENSON, JJ., concur.